Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 11,375,032. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar systems.  For example, contrast instant claim 1 with claim 1 of ‘032:
‘032 Claim 1
Instant claims 1
A computer-implemented method comprising:
 A computer-implemented method comprising:
sampling traffic data between a client device and a first web server operating a current version of a web service in a production environment, the traffic data comprising requests from the client device and corresponding responses from the first web server, the sampling of the traffic data based on a proxy configured to filter corresponding responses of interest, the proxy accessible based on a response time;
sampling traffic data between a client device and a first web server operating a first version of a service in a first environment, the traffic data comprising requests from the client device and corresponding responses from the first web server, the sampling of the traffic data based on a proxy configured to filter corresponding responses of interest, the proxy accessible based on a response time;
encoding the sampled traffic data;
encoding the sampled traffic data;
relaying the encoded sampled traffic data to a second web server operating an updated version of the web service in a pre-production environment;
relaying the encoded sampled traffic data to a second web server operating a second version of the service in a second environment;
comparing the responses from the first web server with responses from the second web server based on the requests from the client device in the encoded sampled traffic data;
comparing the responses from the first web server with responses from the second web server based on the requests from the client device in the encoded sampled traffic data;
and based on the comparing, storing differences between the responses from the first web server and the responses from the second web server.
and based on the comparing, storing differences between the responses from the first web server and the responses from the second web server.


That is, the differences between the claims are minimal and such differences would have been obvious to one of ordinary skill in the art. Further, remaining instant claims 2-20 correspond with subject matter disclosed by claims 2-20 of ‘032.  
Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   
Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record provided the Double Patenting rejections are alleviated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452